DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low field" in claims 1, 7 and 13 is a relative term which renders the claims indefinite.  The term “low field” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the term will be interpreted as a field being up to 3 T. 
With respect to claim 2 and 8, the claim is considered indefinite since it recites “the laminate panel does not include a via provided”. The limitation is confusing since claim 2 depends on claim 1 that states “laminate layers consisting of through-hole 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,495,712 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application is generic to the claim invention of the current application.
See claim correlation below.
Current application 16/583175
US 10,495,712 B2
1.    A laminate panel comprising:
a plurality of laminate layers, each of the plurality of laminate layers including at least one non-conductive layer and at least 
at least one first laminate layer having patterned thereon an x-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) signals in an x direction;
at least one second laminate layer having patterned thereon an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted MR signals in a y direction;
at least one third laminate layer having patterned thereon an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction; and a plurality of electrical connections between the plurality of laminate layers consisting of through-hole vias provided through the plurality of laminate layers of the laminate panel.



a plurality of laminate layers, each of 
the plurality of laminate layers including at least one non-conductive layer and at least one 

at least one first laminate layer having patterned thereon an x-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of 
emitted magnetic resonance (MR) signals in an x direction;  

at least one second laminate layer having patterned thereon an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted MR signals in a y direction;  

at least one third laminate layer having patterned thereon an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction; and a plurality of electrical connections between the plurality of laminate layers consisting of 
through-hole vias provided through the plurality of laminate layers of the laminate panel, 

wherein a location of at least one of the through-hole vias is selected to minimize an effect on a homogeneity of a B0 field and/or to optimize one or more electrical properties of at least one coil when energized. 


2.  The laminate panel of claim 1, wherein the laminate panel does not include a via provided only through a subset of the plurality of laminate layers.
3.    The laminate panel of claim 1, wherein the plurality of layers comprises a top laminate layer, a bottom laminate layer, and a plurality of intervening laminate layers, 

4.    The laminate panel of claim 1, further comprising at least one fourth laminate layer having patterned thereon at least a portion of a B0 coil configured to contribute to a B0 field suitable for use in low-field MRI.
4.  The laminate panel of claim 1, further comprising at least one fourth laminate layer having patterned thereon at least a portion of a B0 coil configured to contribute to a B0 field suitable for use in low-field MRI
5.    The laminate panel of claim 1, wherein at least one of the through-hole vias is a plated through-hole via.
5.  The laminate panel of claim 1, wherein at least one of the through-hole vias is a plated through-hole via.
6.    The laminate panel of claim 1, wherein at least one of the through-hole vias is a pin via.
6.  The laminate panel of claim 1, wherein at least one of the through-hole vias is a pin via. 
 

7.    A low-field magnetic resonance imaging system comprising:
a B0 magnet configured to generate a magnetic field to contribute to a Bo magnetic field for the magnetic resonance imaging system; and
at least one laminate panel comprising a plurality of laminate layers, each of the plurality of laminate layers including at least one non-conductive layer and at least one conductive layer patterned to form at least a portion of a magnetics component for use in low-field magnetic resonance imaging (MRI), the plurality of laminate layers comprising:

at least one second laminate layer having patterned thereon an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted MR signals in a y direction;
at least one third laminate layer having patterned thereon an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction; and a plurality of electrical connections between the plurality of laminate layers consisting of through-hole vias provided through the plurality of laminate layers of the laminate panel.



 a B0 magnet configured to generate a magnetic field to contribute to a B.sub.0 
magnetic field for the magnetic resonance imaging system;  and 

at least one laminate panel comprising a plurality of laminate layers, each of the plurality of laminate layers including at least one non-conductive layer and at least one 
conductive layer patterned to form at least a portion of a magnetics component 
for use in low-field magnetic resonance imaging (MRI), the plurality of 
laminate layers comprising: 



 at least one second laminate layer having 
patterned thereon an y-gradient coil configured to, when operated, generate or 
contribute to a magnetic field to provide spatial encoding of emitted MR 
signals in a y direction;  

at least one third laminate layer having patterned thereon an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction;  and a plurality of electrical connections between the plurality of laminate layers consisting of through-hole vias provided through 
the plurality of laminate layers of the laminate panel, wherein a location of 
at least one of the through-hole vias is selected to minimize an effect on a 
homogeneity of a B.sub.0 field and/or to optimize one or more electrical 
properties of at least one coil when energized. 


   9.  The low-field magnetic resonance imaging system of claim 8, wherein the 
laminate panel does not include a via provided only through a subset of the 
plurality of laminate layers.
9.    The low-field magnetic resonance imaging system of claim 7, wherein the plurality of layers comprises a top laminate 
10.  The low-field magnetic resonance imaging system of claim 8, wherein 
the plurality of layers comprises a top laminate layer, a bottom laminate 
layer, and a plurality of intervening laminate layers, and wherein the plurality of electrical connections consist of through-hole vias 
plurality of intervening laminate layers.
Bo coil configured to contribute to the Bo field.
    11.  The low-field magnetic resonance imaging system of claim 8, further 
comprising at least one fourth laminate layer having patterned thereon at least a portion of a B0 coil configured to contribute to the B0 field.
11.    The low-field magnetic resonance imaging system of claim 7, wherein at least one of the through-hole vias is a plated through-hole via.
    12.  The low-field magnetic resonance imaging system of claim 8, wherein at least one of the through-hole vias is a plated through-hole via. 


12.    The low-field magnetic resonance imaging system of claim 7, wherein at least one of the through-hole vias is a pin via.
    13.  The low-field magnetic resonance imaging system of claim 8, wherein at least one of the through-hole vias is a pin via.
13.    A method of manufacturing a laminate panel comprising a plurality of laminate layers, each of the plurality of laminate layers including at least one non-conductive layer and at least one conductive layer patterned to form at least a portion of a magnetics component for use in low-field magnetic resonance imaging (MRI), the method comprising:

patterning, on at least one second laminate layer, an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted MR signals in a y direction;
patterning, on at least one third laminate layer, an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction; and
forming a plurality of electrical connections between the plurality of laminate layers consisting of through-hole vias provided through the plurality of laminate layers of the laminate panel.





 patterning, on at least one second laminate layer, an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of 
emitted MR signals in a y direction; 

patterning, on at least one third laminate layer, an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction;  and 

forming a plurality of electrical 
connections between the plurality of laminate layers consisting of through-hole 
vias provided through the plurality of laminate layers of the laminate panel, 
wherein a location of at least one of the through-hole vias is selected to 
minimize an effect on a homogeneity of a B.sub.0 field and/or to optimize one 
or more electrical properties of at least one coil when energized. 

B0 coil configured to contribute to a Bo field suitable for use in low-field MRI low-field MRI system.
    14.  The method of claim 7, further comprising patterning, on at least one 
fourth laminate layer, at least a portion of a B0 coil configured to contribute to a B0 field suitable for use in low-field MRI low-field MRI system. 
15.    The method of claim 13, wherein forming the plurality of electrical connections comprises drilling through the 

connections comprises drilling through the plurality of laminate layers to form 
a plurality of through-holes and plating the plurality of through-holes to form 


    16.  The method of claim 7, wherein forming the plurality of electrical 
connections comprises drilling through the plurality of laminate layers to form 
a plurality of through-holes and inserting pins in the plurality of through-holes to form a plurality of pin vias.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teklemariam et al. (US 8,203,341 B2).

With respect to claims 2, 5, 8, 11 and 15, Teklemariam discloses the laminate panel 
With respect to claims 3 and 9, Teklemariam discloses the plurality of layers comprises a top laminate layer, a bottom laminate layer, and a plurality of intervening laminate layers (see Figure 2), and wherein the plurality of electrical connections consist of through-hole vias 
With respect to claims 4, 10 and 14, Teklemariam discloses at least one fourth laminate layer having patterned thereon at least a portion of a B0 coil configured to contribute to a B0 field suitable for use in low-field MRI (see Figure 2 showing shim layers for improving/contribute to suitability of the B0 field homogeneity).
With respect to claims 6, 12 and 16, Teklemariam discloses at least one of the through-hole vias is a pin via (disclosing the holes as pin holes; Columns 6 and 8, lines 17-42 and 3-8 respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Camp  (US 2012/0068708 A1) in view of Teklemariam et al. (US 8,203,341 B2).
With respect to claims 1, 7 and 13, Camp discloses a laminate panel comprising: a plurality of laminate layers, each of the plurality of laminate layers including at least one non-conductive layer and at least one conductive layer patterned to form at least a portion of a magnetics component, the plurality of laminate layers comprising (see Figure 3 showing insulation layers considered as laminate layers to use in an MR system wherein the laminate/insulate layers are #5 and are non-conductive since are insulating material with gradient coil considered as the conductive layer #4x, #4y and #4z): at least one first laminate layer having patterned thereon an x-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) signals in an x direction; at least one second laminate layer having patterned thereon an y-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted MR signals in a y direction; at least one third laminate layer having patterned thereon an z-gradient coil configured to, when operated, generate or contribute to a magnetic field to provide spatial encoding of emitted magnetic resonance (MR) in a z direction (see x, y and z gradient coil’s description in paragraphs 0056, 0058, 0060-0061); and a plurality of electrical connections between the plurality of laminate layers consisting of through-hole provided through the plurality of laminate layers of the laminate panel (see paragraphs 0035 and 
Furthermore, Camp discloses the claimed invention as stated above except for specifying that the laminate is for use in low-field magnetic resonance imaging (MRI). However, Teklemariam discloses the laminate is for use in low-field MRI (a low field magnet as disclosed of around .1T; Column 4, lines 4-12). Therefore, one of ordinary skill in art at the time the invention was made to have the laminate is for use in low-field MRI as taught by Teklemariam with Camp’s laminate for the purpose of establish a known intended use or purpose of being use in an MR system of a variety of field strength including low fields to produce data for examination of a sample/patient. 
With respect to claims 2, 5, 8, 11 and 15, Camp discloses the laminate panel does not include a via provided only through (see paragraphs 0035 and 0086, see Figure 4) a subset of the plurality of laminate layers (see Figure 3). 
With respect to claims 3 and 9, Camp discloses the plurality of layers comprises a top laminate layer, a bottom laminate layer, and a plurality of intervening laminate layers (see Figure 3), and wherein the plurality of electrical connections consist of through-hole vias provided through the top laminate layer, the bottom laminate layer and each of the plurality of intervening laminate layers (see paragraphs 0035 and 0086, see Figure 4).
With respect to claims 4, 10 and 14, Camp discloses at least one fourth laminate layer having patterned thereon at least a portion of a B0 coil configured to contribute to a B0 field suitable for use in an MRI (see Figure 4 showing multiple laminate layers of different kinds, about 8, and Figure 1 showing shield layer #2b connected to the gradient coil assembly 2A for improving/contribute to suitability of the B0 field, see paragraphs 0056-0057, 0067 and low-field magnetic resonance imaging (MRI). However, Teklemariam discloses the laminate is for use in low-field MRI (a low field magnet as disclosed of around .1T; Column 4, lines 4-12). Therefore, one of ordinary skill in art at the time the invention was made to have the laminate is for use in low-field MRI as taught by Teklemariam with Camp’s laminate for the purpose of establish a known intended use or purpose of being use in an MR system of a variety of field strength including low fields to produce data for examination of a sample/patient. 
With respect to claims 6, 12 and 16, Camp discloses at least one of the through-hole vias is a pin via. However, Teklemariam discloses at least one of the through-hole vias is a pin via (disclosing the holes as pin holes; Columns 6 and 8, lines 17-42 and 3-8 respectively). Therefore, one of ordinary skill in art at the time the invention was made to have at least one of the through-hole vias is a pin via as taught by Teklemariam with Camp’s holes for the purpose of further defining the hole structure to connect the layers to form a gradient coil assembly that is efficient to be used in a MR system to produce data for examination of a sample/patient. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR system that has x, y and z gradient coil assemblies that include a layer of non-conducting material/dielectric/insulating or generically called laminated as in the claims of the current application wherein said layers may contain at least one hole to provide electrical connection. Also the prior art not rely upon, for example, US 63,11,389 and US 5,317,297 and US 5,349,744 disclose the claims structure as discussed above by the references applied in a similar manner including the method of manufacture of said structure to provide said features and component configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866